Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 1 of 8




              EXHIBIT 86
     Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 2 of 8
                                                                  Exhibit 86

                                                                        Page 1
 1

 2

 3

 4

 5

 6

 7

 8   Consumer Financial Protection Bureau v. Navient Corporation,
 9                                       et al.
10

11        Transcript of Audio File Produced at NAV-05952366.wav
12                             Call Runtime:           5:57
13

14

15

16

17

18

19

20

21

22

23

24

25



                       TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 3 of 8


                                                                                     Page 2
 1              (Recorded audio file as follows:)

 2              NAVIENT REP: Thank you for calling Navient.                   My name

 3   is Cheryl, and who do I have the pleasure of speaking with

 4   today.

 5                                :   Yes.         My name is                 .

 6              NAVIENT REP:      Hi there,                        .   Good morning,

 7   and how can I help you for today?

 8                         :    Yes, ma'am.           I need to apply for

 9   another forbearance.

10              NAVIENT REP:      Oh, and before I also go ahead and

11   help you out with your forbearance request,                              , I

12   would like for us to thank you for having this time to call

13   us.   I know you may not be able to make your payments, and I

14   really appreciate that you took this time to call today.                       And

15   you got the right person to help you out, and that would be

16   me.

17                         :    Okay.

18              NAVIENT REP:      I see here you are requesting the

19   forbearance because your account is showing (inaudible)

20   $2,347.38.

21                         :    Yes.

22              NAVIENT REP:      And while I'm checking the

23   availability of your forbearance, is there any way that any

24   payments can be made for today somehow if I may just ask

25   first?


                       TSG Reporting - Worldwide    877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 4 of 8


                                                                                Page 3
 1                         :    No, ma'am.

 2             NAVIENT REP:       All right.         Thank you.    And, yes, as I

 3   check here, you still have 13 months left on your forbearance,

 4   but given a chance, if we can lower your monthly payment, is

 5   there a certain amount you may afford to pay?

 6                         :    I mean there's no way right now just

 7   because my mother is ill.        I mean at the most after the 13

 8   months I might could do 200 a month.               But I mean that will

 9   just have to be seen once the forbearance is finished.

10             NAVIENT REP:       I understand.          I do.    So right now you

11   are still working full-time?

12                         :    Yes, ma'am.

13             NAVIENT REP:       And how many are there in your family?

14                         :    Well, it's myself and then my mother

15   lives with me.    I'm caring for her and having to help with her

16   medical bills.    She's having a lot of procedures done.

17             NAVIENT REP:       I understand.          I know it's been really

18   hard, but your mom is very also lucky to have you,                          ,

19   because you're also helping her out and I know she's really

20   happy for that.    And how much is your gross monthly income?

21   That's before taxes, no other deductions yet.

22                         :    Gross monthly I think is 5,800.

23             NAVIENT REP:       All right.         Yeah, 5,800 for a family

24   size of two is way above poverty guidelines so definitely

25   forbearance will be your best option.               And you only have 13


                       TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 5 of 8


                                                                                       Page 4
 1   months left, and the maximum we can do is 12 months.                      So we

 2   need to go back as far as April.              So if you do 12 months, the

 3   next payment will be April 21 of 2016.

 4                          :   Okay.

 5              NAVIENT REP:      Should you go for that long?

 6                          :   Yes, ma'am.

 7              NAVIENT REP:      All right.         If that's the case, we

 8   will go ahead then, and I will play the terms and conditions

 9   for you, and all you need to do is just hit your pound key

10   once you have understood and once you are going to agree to

11   the terms and conditions, so that will be a cue on my end                       so

12   I can go ahead and process this for me.                So just bear with me

13   for a minute or two for this to be set up for us.                    Okay.

14                          :   Okay.

15              NAVIENT REP:      All right.         Thank you.        One moment

16   here. I will be doing courtesy forbearances for April, May,

17   and June, so you will only be needing 9 months.                    So the next

18   payment will be on April 21.          So if that's the case, you still

19   have four months left on the forbearance.                    All right?

20                          :   Okay.

21              NAVIENT REP:      Here we go.         Let me go ahead and click

22   this button here so we can go ahead and listen to it.                     All

23   right.   Here we go.

24              FEMALE VOICE:      Please enter the account number

25   followed by pound.


                       TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 6 of 8


                                                                                    Page 5
 1               You are requesting forbearance because you are

 2   willing but temporarily unable to make your payments due to

 3   hardship.    Your next payment is due April 21st, 2016.

 4   Forbearance will bring your loans current.                   You intend to

 5   repay your loans upon the expiration of this forbearance

 6   according to the terms of your promissory note.                   You may be

 7   eligible for repayment options, which include standard,

 8   graduated, extended, or income-driven repayment plans.

 9               Interest will accrue during the forbearance period,

10   and unpaid interest will be capitalized meaning it will be

11   added to your principal balance, which will increase the total

12   cost of your loan.

13               This forbearance does not remove any late fees or

14   previously reported delinquency information from your credit

15   report.   Forbearance will also be applied to all other

16   eligible federal loans we service.              A notice will be sent to

17   you with a detailed description outlining this agreement.                    To

18   agree to these terms and electronically sign this

19   authorization, press the pound key now.                To repeat these terms

20   -- thank you.    If you do not receive the written terms of your

21   agreement within 15 days, please contact us.

22               NAVIENT REP:     All right.         Thank you.       So let me go

23   ahead then and process this for you, and a confirmation of

24   this forbearance will also be sent to you or of this agreement

25   will be sent to your email at                                      .


                       TSG Reporting - Worldwide   877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 7 of 8


                                                                                Page 6
 1                          :    Yes.

 2              NAVIENT REP:       Which you'll be receiving in the next

 3   24 to 48 hours, which will direct you to go to your account

 4   online at Navient.com, but if you can login now, you will see

 5   that it's already current and no payment due not until April

 6   21 of 2016, and as it was stated, late fees are not due, but

 7   you can also pay them on your next bill, which is on April 21

 8   of 2016.   Is there anything else,                             ?

 9                          :    That's it.           I appreciate your help.

10              NAVIENT REP:       It has been my pleasure to assist you

11   today.   Thank you so much for calling Navient, and you do have

12   a wonderful day.    Thank you.

13                          :    You too.           Thank you.

14                   (End of the audio recording.)

15

16

17

18

19

20

21

22

23

24

25



                        TSG Reporting - Worldwide    877-702-9580
      Case 3:17-cv-00101-RDM Document 511-86 Filed 07/16/20 Page 8 of 8


                                                                          Page 7
 1                                   CERTIFICATE

 2

 3             I, Trisha Ruckart, do hereby certify that I was

 4   authorized to and did listen to and transcribe the foregoing

 5   recorded proceedings and that the transcript is a true record,

 6   to the best of my ability.

 7

 8

 9

10

11            DATED this 25th day of April, 2019.

12

13

14

15

16                                      TRISHA RUCKART, CVR-CM

17

18

19

20

21

22

23

24

25



                       TSG Reporting - Worldwide   877-702-9580
